RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4041-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

C.A.M.,1

     Defendant-Appellant.
_______________________

                   Submitted January 21, 2021 – Decided April 29, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 13-04-0344.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John V. Molitor, Designated Counsel, on the
                   briefs).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Milton S. Leibowitz, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).


1
 We use initials for defendant's name to protect the identity of the minor victim.
See R. 1:38-3(c)(9).
PER CURIAM

      Defendant C.A.M. appeals from the March 19, 2019 denial of his petition

for post-conviction relief (PCR) based on ineffective assistance of counsel. We

affirm for the reasons stated by Judge Regina Caulfield, P.J.Cr., in her

thoughtful, cogent, and well-reasoned fifty-one-page written decision.

      Judge Caulfield was also the trial judge.     Ultimately, defendant was

convicted by a jury of a lesser-included count of third-degree aggravated

criminal sexual contact, N.J.S.A. 2C:14-3(a) (count three); two counts of lesser-

included fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b) (counts six

and nine); and second-degree child endangering, N.J.S.A. 2C:24-4(a)(1) (count

ten). He was acquitted of six other counts, which included two counts of first -

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(2) (counts one and two);

two counts of second-degree sexual assault, N.J.S.A. 2C:14-2(c)(1) (counts four

and five); and two counts of second-degree sexual assault, N.J.S.A. 2C:14-

2(c)(4) (counts seven and eight).     Judge Caulfield sentenced defendant on

February 5, 2016, to concurrent terms—six years of imprisonment on the

second-degree endangering, count ten; four years on the third-degree sexual

assault, count three; and one year each on the fourth-degree criminal sexual

contact, counts six and nine. Defendant's convictions were affirmed on direct


                                                                           A-4041-18
                                       2
appeal; the only issue he raised was ineffective assistance of counsel, and it was

reserved for PCR. State v. C.A.M., No. A-2938-15 (App. Div. May 15, 2018)

(slip op. at 7).

      Now on appeal, defendant raises the following:

             POINT I

             THIS COURT SHOULD REVERSE THE TRIAL
             COURT'S DECISION TO DENY DEFENDANT'S
             PETITION FOR POST-CONVICTION RELIEF
             WITHOUT   AN    EVIDENTIARY   HEARING
             BECAUSE DEFENDANT ESTABLISHED A PRIMA
             FACIE CASE [TRIAL COUNSEL] DID NOT
             PREPARE ADEQUATELY FOR TRIAL.

             POINT II

             THIS COURT SHOULD REVERSE THE TRIAL
             COURT'S DECISION TO DENY DEFENDANT'S
             PETITION FOR POST-CONVICTION RELIEF
             WITHOUT    AN    EVIDENTIARY   HEARING
             BECAUSE DEFENDANT ESTABLISHED A PRIMA
             FACIE CASE [THAT TRIAL COUNSEL] DID NOT
             PREPARE SUFFICIENTLY TO OPPOSE THE
             STATE'S   MOTION    TO   ADMIT    FRESH
             COMPLAINT EVIDENCE.

             POINT III

             THIS COURT SHOULD REVERSE THE TRIAL
             COURT'S DECISION TO DENY DEFENDANT'S
             PETITION FOR POST-CONVICTION RELIEF
             WITHOUT   AN    EVIDENTIARY  HEARING
             BECAUSE DEFENDANT ESTABLISHED A PRIMA
             FACIE CASE [TRIAL COUNSEL] DID NOT

                                                                            A-4041-18
                                        3
PREPARE SUFFICIENTLY TO OPPOSE THE
STATE'S MOTION TO ADMIT DEFENDANT'S
STATEMENT IN EVIDENCE.

POINT IV

THIS COURT SHOULD REVERSE THE TRIAL
COURT'S DECISION TO DENY DEFENDANT'S
PETITION FOR POST-CONVICTION RELIEF
WITHOUT    AN    EVIDENTIARY    HEARING
BECAUSE DEFENDANT ESTABLISHED A PRIMA
FACIE CASE [TRIAL COUNSEL] DID NOT
PREPARE    SUFFICIENTLY    TO   LITIGATE
DEFENDANT'S MOTION TO PERMIT . . .
DEFENDANT    TO    CROSS-EXAMINE     [THE
VICTIM] ABOUT [HER] PSYCHIATRIC HISTORY.

POINT V

THIS COURT SHOULD REVERSE THE TRIAL
COURT'S DECISION TO DENY DEFENDANT'S
PETITION FOR POST-CONVICTION RELIEF
WITHOUT     AN    EVIDENTIARY     HEARING
BECAUSE DEFENDANT ESTABLISHED A PRIMA
FACIE CASE [TRIAL COUNSEL] DID NOT
PREPARE    SUFFICIENTLY     TO    LITIGATE
DEFENDANT'S MOTION TO ADMIT EVIDENCE
OF [THE VICTIM]'S PRIOR BAD ACTS.

POINT VI

THIS COURT SHOULD REVERSE THE TRIAL
COURT'S DECISION TO DENY DEFENDANT'S
PETITION FOR POST-CONVICTION RELIEF
WITHOUT    AN    EVIDENTIARY   HEARING
BECAUSE DEFENDANT ESTABLISHED A PRIMA
FACIE CASE [THAT TRIAL COUNSEL] DID NOT
PREPARE    SUFFICIENTLY   TO   LITIGATE

                                             A-4041-18
                    4
            DEFENDANT'S MOTION TO PERMIT THE
            DEFENSE TO CROSS-EXAMINE [THE VICTIM]
            ABOUT [HER] IMMIGRATION STATUS.

            POINT VII

            THIS COURT SHOULD REVERSE THE TRIAL
            COURT'S DECISION TO DENY DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF
            WITHOUT    AN    EVIDENTIARY    HEARING
            BECAUSE DEFENDANT ESTABLISHED A PRIMA
            FACIE CASE OF INEFFECTIVE ASSISTANCE OF
            COUNSEL ON THE BASIS OF THE CUMULATIVE
            EFFECT OF [TRIAL COUNSEL]'S ERRORS AND
            LACK OF DILIGENCE.

      As we have said, we rely on Judge Caulfield's comprehensive decision on

the merits of each and every point. We add only the following very brief

comments.

      The proofs against defendant were strong. Not only did the victim testify,

during the trial defendant acknowledged purchasing a sex toy for the victim, his

then fourteen-year-old biological daughter, as he had in a previous statement

made to police. In addition to that statement, the State moved into evidence the

receipt for the purchase.

      Defendant's trial counsel was disbarred on March 12, 2018, some three

years after the trial. But as Judge Caulfield thoroughly explained, whatever the

reasons for his disbarment, trial counsel obtained an excellent outcome for


                                                                          A-4041-18
                                       5
defendant in this particular case. In the opinion, Judge Caulfield mentioned

some of the strategic decisions that counsel made, to which he referred on the

record during the trial.

      Counsel's effectiveness is established by the following. Instead of being

convicted of either of the two first-degree offenses, exposing him to ten to

twenty years of imprisonment, N.J.S.A. 2C:43-6(a)(1), defendant was found

guilty of one lesser-included third-degree crime, and sentenced to four years.

Instead of being convicted of any of the three counts of second-degree offenses,

exposing him to five to ten years of imprisonment, N.J.S.A. 2C:43-6(a)(2),

defendant was found guilty of two lesser-included fourth-degree crimes, and

sentenced to concurrent one-year terms.

      Affirmed.




                                                                          A-4041-18
                                       6